                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 18-110(2) (DWF/KMM)

                     Plaintiff,

v.                                                                                 ORDER

Keyeon Marquis Carson (2),

                     Defendant.


       The above-entitled matter is before the Court on Defendant’s renewed motion for a

furlough to attend to his wife, Michelle Carson, and her pregnancy, as well as to be

present at the birth of their child. (Doc. No. 73.) The birth is presently scheduled for

November 2, 2018. The Government opposes Defendant’s motion.

       Based upon the presentations and submissions of the parties, and the Court having

consulted with the United States Probation and Pretrial Services Office, as well as

reviewing the entire file in this matter, and being otherwise duly advised in the premises,

the Court hereby enters the following:

                                         ORDER

       1.     Defendant Keyeon Marquis Carson’s renewed motion for a furlough (Doc.

No. [73]) is respectfully DENIED.
       2.     The attached memorandum is made a part hereof.

Dated: October 3, 2018             s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge


                                   MEMORANDUM

       The Court previously denied Defendant’s motion for furlough on September 10,

2018. (Doc. No. 69.) The matter is now before the Court on Defendant’s renewed

motion requesting that he be furloughed so that he might attend the birth of his child on

November 2, 2018, and assist his wife, until that time, with what has been described as a

high risk pregnancy.

       On September 27, 2018, Defendant entered a plea of guilty to the charge of being

in possession of a stolen firearm. The plea agreement before the Court, pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C), involves both Defendant and the

Government recommending a sentence of not less than 92 months and not more than

115 months in prison. Both parties have agreed to advocate for a total sentence of

imprisonment within that stipulated range.

       The Court finds and concludes that there is no condition or combination of

conditions which exist that would ensure Defendant’s appearance at future court

proceedings in this matter. More importantly, the Court finds that a release would result

in danger to specific members of the community, which the Court will explain. During

the Pretrial Services Report, Defendant informed the Probation and Pretrial Services

Office, upon completion of substance abuse treatment for alcohol and marijuana with
Minnesota Teen Challenge in 2015, he had been alcohol and drug free since that time.

That statement is entirely belied by the record before this Court involving prior

convictions for domestic abuse and statements by numerous parties, based upon police

reports, that Defendant had been consuming alcoholic beverages and was under the

influence of alcohol at the time of his return to the home where his fiancee, and now wife,

were living. Given the entire record before the Court, especially in the context of the

joint recommendation for not less than a 92-month prison sentence, the Court finds and

concludes that there is no condition or combination of conditions which exist that would

ensure Defendant’s appearance at future court proceedings and, most importantly, ensure

the safety of the community.

       The Court is not unsympathetic to Defendant’s spouse, who is expecting to deliver

their child by C-section on November 2, 2018. The Court is hopeful that other friends

and family will be there to support Ms. Carson. The Court acknowledges that it carefully

read Ms. Carson’s letter. It may well be that when Defendant remains sober and is

working a 12-step program, that he is a good spouse, a good family man, a good father,

and that he helps and takes care of his children and spends important time with his family.

However, for the reasons stated and the Court’s concern with respect to the behavior

related to alcohol use, especially when Defendant has asserted that he has not used any

alcohol since 2015, the Court has respectfully denied Defendant’s request for release or

furlough.

                                          D.W.F.
